Citation Nr: 0201325	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  94-02 221A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant served on active military duty from May 1989 to 
October 1991.

This matter was last before the Board of Veterans Appeals 
(Board) in November 1998, on appeal from an August 1993 
rating action of the Los Angeles, California, Department of 
Veterans Affairs Regional Office (RO).  Upon its last review, 
the Board determined that the appellant had not submitted new 
and material evidence sufficient to reopen a previously 
denied claim of service connection for a right knee 
disability, last denied in April 1992 and not appealed.  38 
U.S.C.A. § 5108 (West 1991).  As the Board noted in its 
November 1998 review, the appellant's VA claims folder was 
transferred at her request from the Los Angeles, California, 
RO to the RO in Winston Salem, North Carolina in May 1998. 

The appellant challenged the Board's November 1998 decision 
before the United States Court of Appeals for Veterans Claims 
(Court).  Although the record reflects that the Court 
affirmed the Board's decision in September 2000, the Court on 
its own motion withdrew its affirmance in March 2001, 
following the passage of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-476, 114 Stat. 2096 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001). 

Under the VCAA, VA must make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies and authorizes VA to obtain.  
The VCAA further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001). 

Of relevance to this inquiry, the VCAA specifically provides 
that there is nothing in its provisions to require VA to 
reopen a claim that has been disallowed, except when new and 
material evidence has been presented or secured.  38 U.S.C.A. 
§ 5103A(f) (West Supp. 2001).

Regulations have also been implemented in support of the 
VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board has carefully considered this matter in light of the 
VCAA and the supporting regulations.  Having done so, and as 
will be discussed below, the Board finds that the record is 
ready for appellate review.  


FINDINGS OF FACT

1.  By an April 1992 rating decision, the RO denied service 
connection for a right knee disability.

2.  In the following month, the appellant was notified of the 
RO's denial.

3.  The appellant did not express, within one year of 
notification of the April 1992 decision, disagreement with 
the denial.

4.  The evidence received since the April 1992 rating action 
is either cumulative of that previously submitted or is not 
material in that, by itself, or in connection with evidence 
previously assembled, it is not so significant that it must 
be considered to fairly decide the merits of the underlying 
claim of service connection.



CONCLUSIONS OF LAW

1.  The decision of the RO in April 1992, which denied 
service connection for a right knee disability, is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 19.129, 19.192 
(1991).

2.  Since the RO's April 1992 decision, new and material 
evidence has not been received; the claim of entitlement to 
service connection for residuals of a right knee injury is 
not reopened.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that she sustained a right knee injury 
during her active military service.  Specifically, the 
appellant asserts that this injury occurred in boot camp 
during recruit training.  She also maintains that she 
continues to experience problems with her right knee, 
including pain in the joint.

As noted, the appellant's claim was previously denied in 
April 1992 and not appealed, thus rendering the denial final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2001).  Once a 
decision becomes final, new and material evidence is required 
to reopen the claim which was denied.  38 U.S.C.A. § 5108 
provides that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."

In determining whether to reopen previously and finally 
denied claims, the Board must apply a sequential analysis.  
See Elkins v. West, 12 Vet. App. 209 (1999). First, VA must 
determine whether the claimant has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  "New 
and material evidence" means "evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  (By amendments to 38 C.F.R. 
§ 3.156(a) made in August 2001, the definition of "new and 
material" evidence was changed; however, the amendment is 
applicable only to claims to reopen filed on or after August 
29, 2001.  66 Fed. Reg. 45620-30 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.156(a).)  In Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998), it was noted that such 
evidence could be construed as that which would contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant the claim.

Secondly, if new and material evidence has been presented, 
the claim must be reopened, and the Board must determine 
whether, based upon all the evidence of record in support of 
the claim, VA has complied with its statutory duty to assist.  
Following this determination, the Board may then proceed to 
evaluate the merits of the claim.  See also Winters v. West, 
12 Vet. App. 203 (1999).

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and re-
adjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 
283 (1996).  The law provides that evidence proffered by the 
appellant to reopen a claim is presumed credible for the 
limited purpose of ascertaining its materiality, but it must 
be of such significant import that it must be considered in 
order to fairly decide the merits of the appellant's claim.  
See Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of a claim.  
Absent the submission of evidence that is sufficient to 
reopen the claim, the Board's analysis must cease.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).  The Board may not then proceed to 
review whether the duty to assist has been fulfilled.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of service as shown by service records, the 
official history of each organization in which the claimant 
served, medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record.  38 
C.F.R. § 3.303(a).  

As a general matter, service connection focuses on (1) the 
existence of a current disability; (2) the existence of a 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Factual Background

The appellant's report of separation from the Armed Forces 
reflects that she was discharged with severance pay in 
October 1991 due to physical disability.

The appellant's service medical records dated from 1989 to 
1991 reflect several occasions in which the appellant 
complained of right knee pain, particularly when she was 
standing, running, exercising, or walking up stairs.  In 
addition, the appellant complained of locking in her right 
knee as well as pain radiating up and down her right leg.  
The records from these treatment sessions also show that the 
appellant had swelling, tenderness, and redness of her right 
knee.  Patellofemoral syndrome of the right knee as well as 
iliotibial band syndrome and lateral collateral ligament 
strain were diagnosed.  Radiographic studies taken of the 
appellant's right knee in May 1989 were within normal limits.  
Magnetic resonance imaging completed on the appellant's right 
knee in April 1990 showed a Class II signal in the posterior 
limb of her medial meniscus, but no evidence of a meniscal 
tear.

The appellant underwent a service department medical board 
evaluation in June 1991.  The medical board noted that the 
appellant had a long history of right knee pain, and had had 
multiple orthopedic examinations over the course of her two 
years of military service.  She was noted to be unable to 
perform prolonged standing, walking, marching, running, or 
physical fitness testing.  The medical board reported that 
contemporaneous clinical examination revealed the appellant's 
right knee had full range of motion, and no evidence of 
ligamentous instability on anterior drawer or on varus and 
valgus stress testing.  There was tenderness of the patella 
with palpation, slight lateral riding of the patella, and 
crepitus located retropatellarly, but no effusion was noted.  
Radiographic examination showed no evidence of a fracture, 
dislocation, or subluxation.  A diagnosis of right knee 
patellofemoral syndrome was given. 

The medical board found that the appellant was unable to 
perform full and unrestricted duty consistent with her 
responsibilities of service, and that she be referred to the 
Central Physical Evaluation Board.  In the interim, the 
medical board recommended that the appellant be assigned 
duties not involving prolonged standing, walking, marking, 
running or those involving physical testing.  

Approximately two weeks later, the appellant was seen by a 
private physician for examination and treatment of injuries 
sustained in a motor vehicle accident which occurred several 
days after the Medical Board had convened.  At that time, the 
appellant informed the physician that she had sustained a 
torn lateral collateral ligament of her right knee as a 
result of a running incident which had occurred two years 
earlier.  It was noted that the right knee injury had healed 
without further incident and had caused no recent disability.

Based on this evidence, the RO concluded, in the April 1992 
rating action, that the claims folder did not contain 
evidence of chronic right knee pathology.  In reaching its 
decision, the RO noted that the appellant had failed to 
report for a scheduled VA examination, and denied service 
connection for a right knee disability.  

Evidence received after the April 1992 decision includes a VA 
general medical examination that was conducted in August 
1992.  She reported her in-service right knee symptoms, and 
that she was then currently having episodes of right knee 
locking approximately two to three times every two months 
since her discharge from active service.  She stated that her 
right knee ached after walking up stairs, upon prolonged 
standing or walking for approximately 30 minutes.  

Upon clinical examination, there was no swelling or erythema 
noted in her right knee.  The range of motion was noted to be 
full, from zero to 140 degrees.  There was no laxity of the 
anterior cruciate, posterior cruciate, medial collateral or 
lateral collateral ligaments noted, and there was no 
patellofemoral tenderness or crepitus found.  

In June 1994, the appellant testified at a hearing conducted 
at the RO.  She stated that she had continuous problems with 
her right knee while in service.  She stated that she still 
periodically wore the right knee brace that she was issued on 
active duty, when her knee bothered her.  The appellant 
stated that after her discharge, her knee continued to be 
painful, but that she did not seek treatment for it within 
the first year after discharge because she was in Okinawa as 
a civilian.  She reiterated that her current capacity to walk 
and climb stairs was limited, and that her right knee 
continued to lock.  She also stated that her knee would 
occasionally swell, about once a month.  She further 
testified that she was not undergoing any current treatment 
for her knee, nor was she advised to have surgical 
correction.  The appellant also testified that she was 
separated from the military due to the residuals of her right 
knee injury and that she received a 10 percent rating.  
According to the appellant's testimony, she experienced pain 
and could not engage in sports, such as softball, bicycle 
riding, and skiing because of her knee. 

The appellant underwent a VA joints examination in August 
1994.  The appellant reiterated her right knee history and 
current symptoms.  Upon clinical examination, there was 
normal mobility.  The appellant's knee was found to have 
normal mobility, no swelling, and no tenderness.  Flexion and 
extension were within normal limits.  There was no evidence 
of clicking or popping.  The appellant had a normal gait.  
Radiographic examination found what was thought to be a small 
bone island in the proximal posterior aspect of the tibia, 
intact bony structures, and no evidence of a fracture or 
dislocation.  The radiologist reviewing the films concluded 
that the X-rays showed no significant abnormalities.  The 
bony structures appeared to be essentially normal.  The 
appellant was diagnosed as having status-post trauma to the 
right knee with no positive abnormal physical findings.

Analysis

As a preliminary matter, the appellant reported in her 
October 1993 notice of disagreement (NOD) that she had never 
received a copy of the RO's notification letter relative to 
the initial denial of her claim.  The record reveals in this 
regard that, although the appellant's claim was originally 
denied by letter forwarded to her in January 1992 at her last 
known address, the January 1992 letter was not addressed with 
a "care of" third party annotation.  Upon discovery of this 
omission, the letter was re-sent in May 1992 with the 
appropriate third party annotation.  There is no indication 
that the letters sent to the veteran in May 1992 were 
returned as undelivered.

Because these letters have not been returned as undelivered, 
the law presumes the appellant received them, in the absence 
of clear evidence to the contrary.  See Leonard v. Brown, 10 
Vet. App. 315, 316 (1997); YT v. Brown, 9 Vet. App. 195, 199 
(1996); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  
While the Ashley case dealt with regularity of procedures at 
the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
the Court applied this presumption of regularity to 
procedures at the RO.  In this case, no clear evidence to the 
contrary has been presented with which to rebut the 
presumption of regularity.  It is therefore presumed that the 
letters were received by the appellant.

The Board further notes upon this review that in a February 
1999 motion for reconsideration of the Board's November 1998 
decision, the appellant argued that a Statement in Support of 
Claim, submitted in June 1992, should be interpreted as a 
NOD, thus rendering the April 1992 decision not final.  

In Gallegos v. Gober, 14 Vet. App. 50 (2000), the Court 
invalidated that portion of 38 C.F.R. § 20.201 requiring that 
a NOD express a desire for appellate review.  The Court noted 
that the only content requirement for a NOD under the 
applicable statute (38 U.S.C.A. § 7105) was an expression of 
"disagreement" with the decision of the RO.  The Court 
noted that under 38 U.S.C.A. § 7105, a NOD must:  (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction; (2) be filed in writing; (3) be filed 
with the RO; (4) be filed within one year after the date of 
mailing of notice of the RO's decision, and; (5) be filed by 
the claimant or the claimant's representative.   

The appellant's June 1992 communication does not express 
disagreement with the RO's April 1992 decision.  Instead, she 
sought to have the RO schedule her for a VA medical 
examination, and reported that she had moved to a new 
address.  Such statements do not constitute an expression of 
disagreement.  Implicit in her request for an examination is 
her intent to continue to pursue her claim of service 
connection, but this is not the same as an expression of 
disagreement with what the RO had done to that point.  Such a 
request by the claimant might also be reasonably interpreted 
as a recognition on the claimant's part that the evidence 
was, as the RO had indicated in its April 1992 decision, 
insufficient to grant the claim.  Consequently, the Board 
finds that the June 1992 communication did not meet the 
requirements for a NOD.  

As to the merits of her attempt to reopen the claim, the 
Board finds that the appellant has not submitted "new and 
material" evidence.  Her contentions are the same as those 
presented before the determination of which she was apprised 
in May 1992:  that she has had a continuous right knee 
problem since her discharge from service.  However, her 
contention was considered and rejected in the earlier 
decision, and she has proffered no further competent 
information to support her claim in a manner not shown in 
April 1992.  

The post-service medical records reflecting examination of 
the appellant's right knee do not provide competent medical 
evidence that she has chronic right knee pathology associated 
with the in-service episodes and treatment of this joint.  In 
short, the newly received allegations and evidence tend to 
prove nothing more than was already proved by evidence 
previously of record.  That the appellant continues to have 
complaints regarding her right knee, as shown by newly 
received evidence, does not bear directly and substantially 
upon the specific matter under consideration, namely whether 
she has chronic right knee pathology (a right knee 
disability) attributable to military service. Therefore, the 
additional evidence cannot be considered new and material in 
light of the applicable law and does not provide the required 
evidentiary basis to reopen the appellant's claim of service 
connection for a right knee disability.

As noted earlier, this matter was remanded for the Board to 
consider the provisions of the newly enacted VCAA.  In this 
regard, it should again be pointed out that the question of 
whether new and material evidence has been presented is a 
jurisdictional question for the Board.  See Barnett v. Brown, 
8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167 (1996).  Even the 
VCAA recognizes this.  38 U.S.C.A. § 5103A(f) (West Supp. 
2001).  Consequently, because the Board may not address the 
underlying claim until new and material evidence has been 
presented, action to remand this case for further development 
by the RO will not be undertaken.


ORDER

The petition to reopen a claim of entitlement to service 
connection for a right knee disability is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

